EXHIBIT 10.2




THIRD AMENDMENT TO


SECOND AMENDED AND RESTATED CREDIT AGREEMENT




THIS THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of May 29, 2019, is among CONCHO RESOURCES INC., a
Delaware corporation (the “Borrower”), each of the Lenders party hereto (the
“Lenders”) and JPMORGAN CHASE BANK, N.A., as administrative agent for the
Lenders (in such capacity, together with its successors in such capacity, the
“Administrative Agent”).
W I T N E S S E T H:
WHEREAS, the Borrower, Administrative Agent and the Lenders are party to that
certain Second Amended and Restated Credit Agreement, dated as of May 9, 2014
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time prior to the date hereof, the “Credit Agreement”) pursuant to
which the Lenders have, subject to the terms and conditions set forth therein,
made certain credit available to and on behalf of the Borrower;
WHEREAS, the parties hereto desire to enter into this Amendment to amend certain
terms of the Credit Agreement in certain respects as provided in this Amendment.
NOW THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Borrower, Administrative Agent and
Lenders hereby agree as follows:
SECTION 1.Definitions. Unless otherwise defined in this Amendment, each
capitalized term used herein has the meaning assigned to such term in the Credit
Agreement.
SECTION 2.    Amendments to Credit Agreement.
(a)    Section 1.1(a) of the Credit Agreement is hereby amended by inserting the
definitions of “BHC Act Affiliate”, “Covered Entity”, “Default Right” and “QFC”
(each in their alphabetically appropriate location):
““BHC Act Affiliate” of a party shall mean an “affiliate” (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
party.”
““Covered Entity” shall mean any of the following:
(a)    a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);
(b)    a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or
(c)    a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).”


-1-    

--------------------------------------------------------------------------------




““Default Right” shall have the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.”
““QFC” shall have the meaning assigned to the term “qualified financial
contract” in, and shall be interpreted in accordance with,
12 U.S.C. 5390(c)(8)(D).”
(b)    Section 1.1(a) of the Credit Agreement is hereby amended by deleting the
definition of “Swap Termination Value”.
(c)    The definition of “Hedge Agreements” in Section 1.1(a) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
““Hedge Agreements” shall mean, in each case solely to the extent that such
transaction references the price of crude oil or natural gas (including natural
gas liquids), or such transaction has the purpose and effect of fixing or
limiting interest rates or obtaining variable interest rates on a principal or
notional amount, (a) any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc. or any International Foreign Exchange Master
Agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement. Notwithstanding the foregoing, (i) agreements or obligations
to physically sell any commodity shall not be considered Hedge Agreements and
(ii) any Hedge Agreements and any agreements or transactions described in
clauses (a) or (b) of this definition shall not be entered into for speculative
purposes.”
(d)    Section 10.10 of the Credit Agreement is hereby amended by deleting the
text in clause (a)(i) thereof and replacing such text with “[Reserved];”.
(e)    The Credit Agreement is hereby amended by inserting the following new
Section 13.29 immediately following the existing Section 13.28:
13.29    Acknowledgement Regarding Any Supported QFCs. To the extent that the
Credit Documents provide support, through a guarantee or otherwise, for Hedging
Agreements or any other agreement or instrument that is a QFC (such support “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together


-2-    

--------------------------------------------------------------------------------




with the regulations promulgated thereunder, the “U.S. Special Resolution
Regimes”) in respect of such Supported QFC and QFC Credit Support (with the
provisions below applicable notwithstanding that the Credit Documents and any
Supported QFC may in fact be stated to be governed by the laws of the State of
New York and/or of the United States or any other state of the United States):
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Credit Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Credit Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
SECTION 3.    Representations and Warranties, Etc. To induce the Administrative
Agent and the Lenders to enter into this Amendment, the Borrower represents and
warrants to the Administrative Agent and the Lenders that as of the Amendment
Effective Date:
(a)    all representations and warranties made by any Credit Party contained in
the Credit Agreement or in the other Credit Documents are true and correct in
all material respects (unless such representations and warranties are already
qualified by materiality, Material Adverse Effect or a similar qualification, in
which case any such representation or warranty is true and correct in all
respects) with the same effect as though such representations and warranties had
been made on and as of the date hereof (except where such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects (or, if such representations and warranties are already qualified by
materiality, Material Adverse Effect or a similar qualification, true and
correct in all respects) as of such earlier date);
(b)    the Borrower has the corporate power and authority to execute, deliver
and carry out the terms and provisions of this Amendment and has taken all
necessary corporate action to authorize the execution, delivery and performance
of this Amendment;
(c)    the Credit Agreement as amended hereby and each other Credit Document
constitutes the legal, valid and binding obligation of each Credit Party party
thereto, enforceable against such Credit Party in accordance with its terms,
subject to the effects of bankruptcy, insolvency,


-3-    

--------------------------------------------------------------------------------




fraudulent conveyance, reorganization and other similar laws relating to or
affecting creditors’ rights generally and general principles of equity (whether
considered in a proceeding in equity or law); and
(d)    no Default or Event of Default exists under the Credit Agreement or any
of the other Credit Documents.
SECTION 4.    Ratification. The Borrower hereby ratifies and confirms, as of the
Amendment Effective Date, (a) the covenants and agreements contained in each
Credit Document to which it is a party, including, in each case, as such
covenants and agreements may be modified by this Amendment and the transactions
contemplated thereby and (b) all of the Obligations under the Credit Agreement
and the other Credit Documents. As of the Amendment Effective Date, the Credit
Agreement and each other Credit Document remains in full force and effect.
SECTION 5.    Effectiveness. This Amendment will take effect on the date (the
“Amendment Effective Date”) that the Administrative Agent shall have received
executed counterparts of this Amendment from the Borrower, the Administrative
Agent and the Lenders constituting Majority Lenders. The Administrative Agent
shall notify the Borrower and the Lenders of the Amendment Effective Date, and
such notice shall be conclusive and binding.
SECTION 6.    Acknowledgment and Approval of QFC Stay Rules by Guarantors. Each
of the undersigned Guarantors joins this Amendment solely for purposes of
acknowledging and approving the provisions of Section 13.29 of the Credit
Agreement, together with the related definitions, each as incorporated in the
Credit Agreement by this Amendment, and further acknowledges that such
provisions apply to all Credit Documents, including the Guarantee as if
incorporated therein.
SECTION 7.    Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts (including by
facsimile or other electronic transmission, i.e. a “pdf’ or a “tif’), and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Amendment signed by all the parties
shall be lodged with the Borrower and the Administrative Agent.
SECTION 8.    Severability. Any provision of this Amendment that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
SECTION 9.    Integration. This Amendment and the other Credit Documents
represent the agreement of the Credit Parties, the Administrative Agent and the
Lenders with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Credit Parties, the
Administrative Agent nor any Lender relative to subject matter hereof not
expressly set forth or referred to herein or in the other Credit Documents.
SECTION 10.    GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


-4-    

--------------------------------------------------------------------------------




SECTION 11.    Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted under the Credit Agreement (including any Affiliate of a
Letter of Credit Issuer that issues any Letter of Credit).
SECTION 12.    Miscellaneous. (a) On and after the effectiveness of this
Amendment, each reference in each Credit Document to “the Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement shall mean and be a reference to the Credit Agreement as amended,
waived or otherwise modified by this Amendment and (b) this Amendment is a
Credit Document executed pursuant to the Credit Agreement and shall (unless
otherwise expressly indicated therein) be construed, administered and applied in
accordance with the terms and provisions of the Credit Agreement.
(Remainder of Page Left Intentionally Blank)



IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the Amendment Effective Date.




CONCHO RESOURCES INC., as Borrower


By:    /s/ Brenda R. Schroer    
Name:    Brenda R. Schroer
Title:
Senior Vice President, Chief Financial Officer and Treasurer



COG OPERATING LLC
CONCHO OIL & GAS LLC
QUAIL RANCH LLC
COG REALTY LLC
COG HOLDINGS LLC
DELAWARE RIVER SWD, LLC
COG PRODUCTION LLC
MONGOOSE MINERALS LLC
RSP PERMIAN, L.L.C.
each as Guarantor


By:    /s/ Brenda R. Schroer    
Name:    Brenda R. Schroer
Title:
Senior Vice President, Chief Financial Officer and Treasurer



COG ACREAGE LP
as Guarantor


By: COG Production LLC, its general partner


By:    /s/ Brenda R. Schroer    
Name:    Brenda R. Schroer
Title:
Senior Vice President, Chief Financial Officer and Treasurer



RSP PERMIAN, INC., as Guarantor


By:    /s/ Brenda R. Schroer    
Name:    Brenda R. Schroer
Title:
Senior Vice President, Chief Financial Officer and Treasurer

JPMORGAN CHASE BANK, N.A., as Administrative Agent and Lender




By:
/s/ Darren Vanek            

Name:
Darren Vanek            

Title:
Authorized Officer            








BANK OF AMERICA, N.A., as a Lender




By:
/s/ Alia Qaddumi            

Name:
Alia Qaddumi            

Title:
Director                








WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender




By:
/s/ Matthew Persky            

Name:
Matthew Persky            

Title:
Vice President            








BMO HARRIS BANK, N.A.,
as a Lender




By:
/s/ Gumaro Tijerina        

Name:
Gumaro Tijerina            

Title:
Managing Director            








CAPITAL ONE, NATIONAL ASSOCIATION,
as a Lender




By:
/s/ Mark Brewster            

Name:
Mark Brewster            

Title:
Vice President            










Citibank, N.A.,
as a Lender




By:
/s/ Peter Kardos            

Name:
Peter Kardos            

Title:
Vice President            










CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH,
as a Lender




By:
/s/ Doreen Barr            

Name:
Doreen Barr            

Title:
Authorized Signatory        





By:
/s/ Christopher Zybrick        

Name:
Christopher Zybrick        

Title:
Authorized Signatory        










ING Capital,
as a Lender




By:
/s/ Juli Bieser            

Name:
Juli Bieser                

Title:
Managing Director            





By:
/s/ Michael Price            

Name:
Michael Price            

Title:
Managing Director            














MUFG Union Bank, N.A., as a Lender




By:
/s/ Stephen W. Warfel        

Name:
Stephen W. Warfel            

Title:
Managing Director            














PNC BANK, NATIONAL ASSOCIATION,
as a Lender




By:
/s/ Sandra Salazar            

Name:
Sandra Salazar            

Title:
Managing Director            












Royal Bank of Canada,
as a Lender




By:
/s/ Emilee Scott            

Name:
Emilee Scott            

Title:
Authorized Signatory        










U.S. BANK NATIONAL ASSOCIATION,
as a Lender




By:
/s/ Tara R. McLean            

Name:
Tara R. McLean            

Title:
Senior Vice President        








Branch Banking and Trust Company,
as a Lender




By:
/s/ James Giordano            

Name:
James Giordano            

Title:
Senior Vice President        








CANADIAN IMPERIAL BANK OF COMMERCE,
NEW YORK BRANCH,
as a Lender




By:
/s/ Scott W. Danvers        

Name:
Scott W. Danvers            

Title:
Authorized Signatory        





By:
/s/ Donovan C. Broussard        

Name:
Donovan C. Broussard        

Title:
Authorized Signatory        










COMERICA BANK,
as a Lender




By:
/s/ Mark Fuqua            

Name:
Mark Fuqua            

Title:
Executive Vice President        












Compass Bank,
as a Lender




By:
/s/ Mark H. Wolf            

Name:
Mark H. Wolf            

Title:
Senior Vice President        










DNB Capital, LLC,
as a Lender




By:
/s/ James Dee Grubb        

Name:
James Dee Grubb            

Title:
First Vice President        





By:
/s/ Einar Gulstad            

Name:
Einar Gulstad            

Title:
Senior Vice President        










KeyBank National Association,
as a Lender




By:
/s/ David M. Bornstein        

Name:
David M. Bornstein        

Title:
Senior Vice President        













-5-    

--------------------------------------------------------------------------------





REGIONS BANK,
as a Lender




By:
/s/ Miles Matter            

Name:
Miles Matter            

Title:
Vice President            









Signature Page - Concho Resources Inc.
Third Amendment to Second Amended and Restated Credit Agreement